FILED
                            NOT FOR PUBLICATION
                                                                             FEB 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


JINPING ZHUANG,                                  No.   12-74156

              Petitioner,                        Agency No. A089-781-843

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 16, 2018**
                                 Honolulu, Hawaii

Before: O’SCANNLAIN, CLIFTON, and IKUTA, Circuit Judges.

      Jinping Zhuang seeks review of the Board of Immigration Appeals’ (BIA)

decision to dismiss Zhuang’s appeal of the Immigration Judge’s (IJ) denial of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum and withholding of removal. The facts are known to the parties and will not

be repeated here unless necessary.

                                           I

      The IJ found Zhuang not credible, and denied relief on such basis. The BIA

assumed credibility and denied relief because Zhuang could not demonstrate harm

rising to the level of persecution. As such, our review “is limited to the BIA’s

decision, except to the extent the IJ’s opinion is expressly adopted.” Hosseini v.

Gonzales, 471 F.3d 953, 957 (9th Cir. 2006) (quoting Cordon–Garcia v. INS, 204
F.3d 985, 990 (9th Cir. 2000)). We review the BIA’s decision for substantial

evidence. Njuguna v. Ashcroft, 374 F.3d 765, 769 (9th Cir. 2004).

                                          II

      Zhuang argues that he is eligible for asylum because he “has been persecuted

for . . . resistance to a coercive population control program.” 8 U.S.C. §

1101(a)(42).

      Even were Zhuang’s actions sufficient to constitute “resistance,” they do not

“rise to the level of persecution.” Nai Yuan Jiang v. Holder, 611 F.3d 1086, 1095

(9th Cir. 2010). Zhuang testified that he paid a bribe to Chinese authorities in order

to prevent his wife from being inserted with an intrauterine device. He also

testified that he sustained an injury to his knee when authorities pushed him into a


                                           2
ditch as his wife was taken for a forced abortion. Zhuang acknowledged that he did

not seek medical attention for the injury, and that it does not currently impair his

walking.

      Zhuang must present proof, of which his spouse’s forced abortion and

sterilization may be a part, of persecution on account of his engaging in “other

resistance” to a coercive population control program. We have recognized that, in

addition to his wife’s treatment, Zhuang “must show substantial evidence of

further persecution in support of his claims.” Ming Xin He v. Holder, 749 F.3d 792,

796 (9th Cir. 2014). And persecution is an “extreme concept.” Id. (quoting

Donchev v. Mukasey, 553 F.3d 1206, 1213 (9th Cir. 2009)).

      The only evidence Zhuang provided of further persecution was his knee

injury, which required no medical attention. See Prasad v. INS, 47 F.3d 336, 339

(9th Cir. 1995) (finding lack of persecution in part because injury “did not require

medical treatment”). Under the “totality of the circumstances,” the conclusion that




                                           3
Zhuang was persecuted is not “compelled.” Nai Yuan Jiang, 611 F.3d at 1095

(quoting Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004)).1

                                         III

      The petition for review is DENIED.




      1
        Because Zhuang cannot establish that he is entitled to asylum, he also
cannot satisfy the higher standard required for withholding of removal. See Farah
v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Furthermore, because Zhuang has
not demonstrated past persecution, the claim that he is entitled to a presumption of
a well-founded fear of future persecution must necessarily fail as well. See Ming
Xin He, 749 F.3d at 796 (9th Cir. 2014) (dismissing claim for a well-founded fear
of future persecution because it was not “independent of any claim of past
persecution”).
                                         4